DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2021 was filed after the mailing date of the Non-Final Rejection on 11/06/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This Office Action is in response to Applicant’s Amendment filed 01/29/2021. Claim 1 has been amended. Claim 2 has been canceled. No claims have been added.  Claims 1 and 3-4 are pending.  
	
Response to Arguments
Applicant’s amendments/arguments, see pgs. 4-5, filed 01/29/2021, with respect to the rejection(s) of claim(s) 1 and 3-4 under 35 U.S.C. 103 as being 

Allowable Subject Matter
Claims 1 and 3-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art of record does not disclose or reasonably suggest, the first information processing element  is sealed with the insulating material in the insulating block and the power supply portion further includes a conductive member covering at least a part of the first information processing element and sealed with the insulating material in the insulating block and wherein the first information processing element is mounted on a substrate which is disposed outside the X-ray tube, and wherein the conductive member blocks the booster from the first information processing element.
The closest art of record teaches the following:
With regards to claim 1, Ogata et al. (US 2012/0027179) discloses an X-ray generator (Abstract; Fig. 2) comprising:
(Fig. 2; 7) including an electron gun configured to generate an electron beam ([0054]; 11) and a target 13 configured to generate an X-ray by incidence of the electron beam [0053];
a power supply portion ([0081]; 23a, 23b) including a booster ([0081]; 27a, 27b)  configured to boost an input voltage from outside to generate a high voltage [0017] and an insulating block configured to seal the booster with an insulating material [0068][0069]; and
a control unit 25 configured to perform control to generate the X-ray [0028][0092],
wherein the control unit 25 includes a first information processing element ( grid 12 and booster circuit 27b and lead wires 28b; grid 12 (which is an extraction electrode [0053]; which is commonly utilized within the art to extract and control electron acceleration) that is connected to T2b of the booster circuit 27b) configured to perform at least part of the control using a PWM  signal at a high potential based on the high voltage ([0089] teaches of a grid power supply module 39 controls the voltage that is applied to the grid 12.) ([0094, “The power supply driver 23a includes a PWM signal generator 23a-1 for generating a PWM (pulse width modulation) signal and a power supply section 23a-2 for generating a voltage corresponding to the PWM signal.  Although not shown, the power supply driver 23b for the grid 12 has the same configuration.”)
The reference does not specifically disclose wherein the first information processing element  is sealed with the insulating material in the insulating block [0068] and the power supply portion further includes a conductive member covering at least a part of the first information processing element and sealed with the insulating material in the insulating block and wherein the first information processing element is mounted on a substrate which is disposed outside the X-ray tube, and wherein the conductive member blocks the booster from the first information processing element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUGH MAUPIN/           Primary Examiner, Art Unit 2884